DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4 March 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 2, 8-11, 17-19, 21-31 are currently pending. 
Claim 31 is newly added.
Claims 8, 9, and 11 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 January 2017.
Claims 23-30, were newly submitted in the response filed 6 February 2019, and directed to an invention that was independent or distinct from the invention originally claimed for the following reasons: Claims 23-30 are drawn to a product (kit or microarray). Said “process” in the 
Since applicant had received an action on the merits for the originally presented invention, said invention was constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 3-7, 12-16, and 20 have been cancelled.  
Claims 1, 2, 10, 17-19, 21, 22, and 31 are examined herein.  

Information Disclosure Statement
The Information Disclosure Statements filed 22 April 2020 and 4 March 2021 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copies of the IDS are included with this Office Action.  It is noted that several reference were missing the appropriate page number and/or complete citation, as required by provisions under 37 CFR 1.97.  The Examiner has annotated said references for Applicant’s convenience.  Applicant kindly requested to provide complete citations with any future correspondence.  

Declaration under 37 CFR 1.132 by Inventor Wilhelmus F. J. Verhaegh, Ph.D.
The Declaration under 37 CFR 1.132 filed 4 March 2021 is insufficient to overcome the rejection of claims 1, 2, 10, 17-19, 21, 22, and 31 based upon 35 USC 101 as set forth in the last Office action for the reasons as set forth below.  Applicant is advised to please see the response to Applicant’s Arguments pertaining to 35 USC 101, wherein said Declaration is addressed as “the Verhaegh Declaration”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.  Claims 1, 2, 10, 17-19, 21, 22, and 31 are rejected under 35 U.S.C. 101 because the claimed invention remains directed to an abstract idea without significantly more.  The instant rejection is maintained from the previous Office Action.  Any newly recited portions herein are necessitated by claim amendment. 
The Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50-57) (hereinafter the “Guidance”), articulates the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance);  
If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
With regard to (1), the instant claims recite a method, apparatus, non-transitory storage medium and computer program stored on a non-transitory storage medium, therefore the answer is “yes”.  

Claim 1:
 “determining the activity…based on the measured expression…comprising calculating, using a processing circuit, activity of the cellular signaling pathway(s) in the sample by evaluating at least a portion of a probabilistic model of the cellular signaling pathway(s)…”
“determining a level in the sample of at least one transcription factor (TF) element…the determining being based at least in part on conditional probabilities relating the at least one TF element and the expression levels of the at least three target genes…”
“determining activity of the cellular signaling pathway(s) based on the determined level in the sample of the at least one TF element”;
“measuring nodes representing corresponding probe set nodes of the corresponding at least three mRNA direct target genes”.
Claim 2:
“estimating the level in the sample of the subject of the at least one transcription factor (TF) element represented by a TF node of the probabilistic model…the estimating being based on at least in part on conditional probabilities of the probabilistic model…”
“determining by evaluating at least a portion of a probabilistic model is performed using a Bayesian network…”
Claim 10: “determining is based on expression levels..”
Claim 21: determining…by recommending prescribing a drug…performed if only the cellular signaling pathways are determined to be operating normally…”
Claim 31: “constructing a network and training by determining a level in the sample of the at least…determining the activity…measuring nodes…”
As such, the claims are directed to the judicial exceptions that are abstract ideas of the type classified in the groupings: (a) mathematical concepts and (b) mental processes because, but for the recitation of the computer systems (claims 17-19), said operations are performed using “calculations” that include probabilistic (statistical) operations and mental “determinations”.  For example, “calculate activity” using a probabilistic model incorporates mathematical calculations of probability functions; “determining a level…based on probabilities” is generically recited and under the BRI of the claim, could merely be performed by looking at values generated and “determining” levels.  Alternatively, the “calculating” by using probabilities is a mathematical function, wherein one determines probabilities of data using probability statistical functions.   There are no specifics claimed that dictate what is required by the step of “determining” in the claims. 
The Specification outlines that the probabilistic model comprises nodes representing information about the signaling pathways (see, as example, [0019]; [0130]). The description outlines that said model is a simple Bayesian network model wherein, for example, binary discretization can be used to represent levels of the TF element and target genes.  The claims herein require no specific model.  Measuring nodes is a step that is part of the probabilistic modeling techniques herein and performed as a mathematical operation, and constitutes processes that are abstract, i.e. probabilistic steps (probability calculations).  
Thus, the claims are directed to judicial exceptions under (2A) and must be further evaluated to assess whether or not they include additional steps that are integrated into a practical application.
additional steps are:
(a) Measuring data on expression levels of at least three target genes of cellular signaling pathways in a sample isolated from a subject.  Said step is one that is merely a step of attaining data and does not impart a practical application to the recited judicial exceptions; 
(b) Other claimed elements that are “in addition” include those wherein the claims are practiced in a computer-based environment.  The “computer” and its associated components are recited at a high level of generality (i.e., an apparatus with a processor; storage media; with each performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer; and 
  (c) “Recommending prescribing a drug for the subject” and “diagnosing” or “prescribing” etc… (claim 22).  Said additional steps are those which are steps of merely “apply it” and do not impart meaning to the recited judicial exceptions such that the exceptions are practically applied.
Because the claims fail under the two prongs of step (2A), the claims are further evaluated under (2B), which assesses whether or not the additional elements are sufficient to amount to “significantly more” than the judicial exception. The answer here is that the claims are not sufficient to amount to significantly more because the recited additional elements amount to no more than generic computer elements, steps of gathering data (measuring), and instructions to “apply it”.  As has been previously discussed, said operations are routinely and conventionally performed in the art, such that acts of generically “measuring expression levels” (no matter the type of data); “using a computer”; and “recommending treatment” are not enough to provide elements that integrate the recited judicial exceptions into a practical application.  Thus, the instant claims do not include an inventive concept.  Speaking to the routine and conventional additional elements, the prior art details steps of “measuring expression levels” from target genes.  See, for example, the art of Friedman et al. (cited previously and below) and Lee et al. (cited previously and below).  Further, with respect to the computer aspects of the instant claims, the courts have shown that routine computer implementation, wherein the computer operates merely as a tool by which to perform an abstract concept, is not sufficient to provide eligibility.  See, for example, DDR Holdings (Fed. Cir. 2014; previously cited).
In light of the above considerations the claims remain non-statutory.
Response to Applicant’s Arguments
	1. Applicant firstly states that claim 1 has been amended to recite, “mRNA direct” and “measuring nodes representing corresponding probe set nodes of the corresponding at least three target mRNA direct target genes”.  Applicant states that these features do not belong to “Mathematical Concepts”, “Certain Methods of Organizing Human Activity”, or “Mental Processes”, [and thus] these features are not abstract ideas.”  Applicant further states that said features should be therefore considered as an additional element” (emphasis added herein by Applicant).
	It is respectfully submitted that this is not persuasive.  The Examiner does not agree that the newly amended step recited as “measuring nodes representing corresponding probe set nodes of the corresponding at least three mRNA direct target genes” is one that is “in addition”.  Rather, as stated above, said step is one that is part of the probabilistic modeling techniques and is performed using mathematical processes.  
However, for arguments sake, if said step would be considered one that is “in addition” to the recited judicial exceptions herein (which it is not), said step would not be considered to integrate any of said recited judicial exceptions nor would it represent an inventive concept 
See also the claim rejections under 35 USC 112, 2nd paragraph herein as are necessitated by the instant claim amendments.  
	2.  Applicant states that “as shown in the Declaration under 37 CFR 1.132…there was a certain technological problem, at the time of the priority date of this application, with regard to selection of a targeted drug that has been based in immunohistochemistry (IHC, i.e., staining for ER, PR, and HER2 protein expression in breast cancer) and can be applied to formalin fixed paraffin embedded (FFPE) tissue samples, because IHC staining is semi-quantitative and multiplexing staining remains a major challenge” (emphasis added by Applicant).  Applicant further includes that, as shown in the Declaration, at the time of the priority date of this application, Applicant has achieved a certain technological improvement to solve a certain 
	It is respectfully submitted that this is not persuasive.  
“The Verhaegh Declaration” is addressed specifically as follows and wherein reference to RNA Based Approaches; Selection of personalized patient therapy, Knowledge-based computational models and Measuring functional activity are references submitted with the response herein (see IDS documents of 4 March 2021:
	(i) “The Verhaegh Declaration” at page 2, section 9 speaks to the “technological problem and technological improvement” provided by the instant invention and includes that “there was certain technological problems, at the time of the priority date of this application, with regard to a selection of targeted drug that has been based on immunohistochemistry (IHC, i.e., staining for ER, PR, and HER2 protein expression in breast cancer) and can be applied to formalin fixed paraffin embedded (FFPE) tissue samples, because IHC staining is semi-quantitative and not sufficient to assess functional activity of a signal transduction pathway, hence targeted therapy selection remains a major challenge, according to RNA Based Approaches” [sic] (emphasis added by Applicant).  
	(ii) Applicant next provides “the advantage of adding RNA-based information on signaling pathway activity to DNA-based genomic mutation analysis” by outlining a study that shows signaling pathway activity increases the percentage of breast and prostate cancers for which targeted drug could be identified to nearly all cases” [sic].  

	(iv) Lastly, “The Verhaegh Declaration” states that in Measuring functional activity (a cited reference in the IDS of 4 March 2021), it was shown that ER pathway activity predicts response to tamoxifen in ER IHC positive breast cancer patients.
	It is respectfully submitted that (i)-(iv) above are not persuasive.  As pertains to the declaration, Applicant’s statements will be addressed together, as each of the above have a common thread, which is that the instant invention is directed to using said signaling pathway information in the analysis of cancer patient samples based on IHC, for targeted therapy selection.  
	While certainly of value and interesting, scientifically, the instant declaration is not persuasive with respect to the instant claimed subject matter because there is insufficient nexus between the invention as it is currently claimed and the evidence presented herein.  Applicant will kindly note that the elements above are not present in the instant claims.  Exemplary claim 1 is directed to “a method for determining cellular signaling pathway activity” and includes measurement of gene expression levels in target genes and determination of activity of TF elements.  The expression levels (as elected) are directed to target genes in the hedgehog (HH) pathway.  Thus, the arguments pertaining to the instant invention as selection of a target drugs centered on cancer types; prognosis of cancer; tumor investigations; and prediction of response to tamoxifen in ER IHC positive breast cancer patients are not persuasive as the instant claims do nd paragraph related to contingent claim language in claim 21).  It is further noted that claim 22 includes a laundry list of activities that also include generalized “recommendations’ but do not include specific applications of said technology such that an improvement is realized.   
	Applicant will further note that with respect to 35 USC 101, the claim must itself reflect any disclosed improvement in technology (see Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359).  It is also important to note that the judicial exception alone cannot provide the improvement.  It must come from the additional elements or from the combination of the judicial exception with the additional elements.  Applicant may further wish to provide a showing that establishes that the teachings as presented are reflected in the instant Specification and that said teachings specifically relate to the claimed subject matter.  

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, 17-19, 21, 22 and 31 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1, as amended, recites, “measuring nodes representing corresponding probe set nodes of the corresponding at least three mRNA direct target genes”.  There is insufficient antecedent basis in the claim for “corresponding probe set nodes of the corresponding at least three mRNA direct target genes” as no probe sets appear in the claim.  As such, it is unclear as to what probe sets are intended and to what said “probes” correspond herein.  For example, do the “probes” correspond to microarray data or some other assay data?  Further it is unclear as to the definition of a “probe set node” in the instant claim.  Is a probe set node a node that represents a probe intensity, for example?  Clarification through clearer claim language is requested.  
	 Claim 21 recites, “the method of claim 1 further comprising: determining whether the cellular signaling pathway(s) is/are operating abnormally in the tissue of the subject based on the determined activity of the cellular signaling pathway(s); recommending prescribing a drug for the subject that corrects for abnormal operation of the cellular signaling pathway(s); wherein the recommending is performed only if the cellular signaling pathway(s) is/are determined to be operating abnormally based on the determined activity of the cellular signaling pathway(s).  Said step is one that recite contingent claim language and is therefore not required to be performed if there is a determination that the pathway(s) are not abnormal.  Applicant will note that The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. Because the instant claims are directed to a “method” the contingent language renders that claims indefinite, as the scope of intended coverage is not clear.   Clarification through clearer claim language is requested.  It is suggested that the claims be amended to recite active, positive claim limitations whereby the steps are directed to determining operation of the signaling pathway and prescribing a drug to correct an abnormal pathway operation.  Until an amendment is provided herein, the claim steps are deemed optional herein.
	Claim 31 (newly recited) includes: “the method according to claim 1, further comprising: constructing a network between the expression levels of the at least three mRNA direct target genes and the activity of the cellular signaling pathway(s) and training the network by: determining a level…determining the activity…measuring node representing corresponding probe…”  Firstly, it is unclear as to the meaning of constructing a network “between the expression levels…and the activity…”.  Does Applicant intend that said step be performed after the step of “measuring expression levels” and before the step of “determining the activity of the cellular signaling pathways..” (steps 1 and 2 of claim 1)?  Secondly, the network as trained includes the exact steps as recited at steps 4-6 in claim 1 and thus it is unclear if claim 1 is further limited. If the steps of claim 31 occur between steps 1 and 2, then how do they fit with the remainder of the claimed steps in claim 1?  Clarification is requested.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
1.  Claims 1, 2, 10, 17-19, 21, 22, and 31 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-18 of copending Application No. 14/652,805 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims include limitations to inferring activity of cellular signaling pathways and determining levels of transcription factor elements by evaluation using a probabilistic, preferably Bayesian, network model.  The claims of the ‘805 reference application are drawn to a mathematical models including at least in part linear combinations.  However, looking to the Specification of the ‘805 reference application for definition, the mathematical models can alternatively be Bayesian networks (page 42; originally filed Specification) and thus the instant claims are obvious variants one of the other.  New limitations to the instant claims further include node measurements and are therefore part of the Bayesian modeling as described in ‘805 as a type of model for practing the claims therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Applicant’s Arguments
	1.  Applicant states that the amended claims are different from the claims in the co-pending application 14/652,805.  However, this is not persuasive, as steps directed to measureing nodes are further steps to the obvious implementation of  Bayesian network and is an obvious variant of the claims in the ‘805 application.  The rejection is maintained.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.  Claims 1, 2, 10, 17-19, 22, and 31 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman (Science (2004) Vol. 303, pages 799-805) in view of Lee et al. (PNAS (2010) Vol. 107:9736-9741) and further evidenced by Katoh et al. (Current Molecular Medicine (2009) Vol. 9, Issue 7: 873-886).  The instant rejection is maintained from the previous Office Action.  Any newly recited portions are necessitated by claim amendment herein.  Italics in the below rejection are indicated for delineating the portions of the claim as are taught by the Friedman reference.  
With regard to Friedman as it pertains to claim 1:
Claim 1 is directed to a method for determining cellular signaling pathway activity in a subject comprising:
measuring expression levels of at least three mRNA direct target genes of cellular signaling pathway(s) in a sample isolated from the subject [Friedman teach gene expression data (p. 799, abstract; p. 799, col. 3-disclosing the example of relating transcription factor binding sites in the promoter regions of genes to their expression profiles; or measuring expression levels of genes in an array-page 801, col. 1 of Friedman)]
determining the activity of the cellular signaling pathway(s) based on the measured expression levels of the at least mRNA direct three target genes, comprising:
-calculating activity of the cellular signaling pathway in the sample by evaluating at least a portion of a probabilistic model of the cellular signaling pathway, the probabilistic model representing the cellular signaling pathways for a set of inputs including at least the expression levels of at least three mRNA direct target genes of the cellular signaling pathways; comprising: [Friedman teaches evaluation of a probabilistic model that represents a cellular signaling pathway in which expression levels of genes are assessed.  Friedman teaches transforming high-Friedman further teaches, as an example, relating transcription factor binding sites in gene promoter regions to their expression profiles and grouping genes with similar binding sites to assess co-expression (pp. 799-800); Friedman teaches probabilistic models that include Bayesian networks (p. 800, col. 2); Friedman teaches inferring activity in cellular networks (p. 799, abstract; p. 799, col. 3-relating transcription factor binding sites in the promoter regions of genes to their expression profiles]
	determining a level in the sample of at least one TF element, the at least one TF element controlling transcription of the at least three mRNA direct target genes of the cellular signaling pathways, and the determining being based at least in part on conditional probabilities relating the at least one TF element and the expression levels of the at least three target genes of the cellular signaling pathways; [Friedman teaches probabilistic graphical models for model-based analysis of cellular networks to assess probability distributions and the advantages of using said models (p. 800, cols. 1-3); Friedman teaches gene expression level modeling and the basis of Bayesian networks that include conditional probability assignments (p. 800, cols. 2-3)].
	determining the activity of the cellular signaling pathways based on the determined level in the sample of the at least one TF element; and [Friedman teaches the identification of transcription factor regulation mechanisms, such as identification of binding sites in promoter regions that can explain gene coexpression (p. 801, col. 3) and further teaches the parameters of a conditional probability that characterizes the specific motif recognized by the TF which allows for characterization of said TF and how it influences gene expression (802, col. 3)]; and 

	wherein the cellular signaling pathways comprise a Wnt pathway, and ER pathway, an AR pathway and/or a Hedgehog pathway, [taught by Lee et al., below]
wherein measuring the expression levels of the at least three mRNA direct target genes of the cellular signaling pathway comprises:
	measuring the expression levels of the at least three mRNA direct target genes of the Wnt pathway…and/or (non-elected species)
	measuring the expression levels of the at least three mRNA direct target genes of the ER pathway…and/or (non-elected species)
	measuring the expression levels of at the at least three mRNA direct target genes of the Hedgehog pathway selected from target genes of the Hedgehog pathway consisting of: [taught by Lee et al., below; this also pertains to claim 10, as well] GLI1…FST…RAB34…CTSL and/or (“Hedgehog” is the elected species)
	measuring the expression levels of the at least three mRNA direct target genes of the AR pathway...(non-elected species).
	Friedman does not specifically teach the Hedgehog pathway, including at least three target genes.  However, the Hedgehog (HH) pathway is a well-known regulatory signaling pathway in development, as taught, for example, by Lee et al. who discloses certain of the HH pathway genes, such as the target genes including GLI1; PTCH1, PTCH2; MYCN (p. 9736); Rab34 (p. 9739, col. 1); and TOM1 (p. 9738, col. 1 reference to Table S5B, which includes TOM1 at row 590-with regard to claim 10), for example.  Furthermore, speaking to the use of well-known Hedgehog signaling pathway genes in the instant invention, the instant Specification GSE7553 (p. 41, lines 1-22; reference made to the Gene Expression Omnibus database). Thus, said genes are known Hedgehog participants, as are also shown by art to Lee et al. who describes genome-wide expression profiling to understand the effects of Hedgehog signaling in tumorigenesis and cerebellum development.  Lee et al. teach target gene identification and differences between normal and diseased states (p. 9736, col. 2).  As also noted, the Gene Expression Omnibus database includes a dataset whereby said Hedgehog genes were known, including at least three as instantly claimed.  Other example Hedgehog target genes are further disclosed in the art of Katoh et al., including CCND2, FOXL1, CFLAR, and FOXM1 (abstract).   
As such, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have included the target genes of the Hedgehog pathway as disclosed by Lee et al., Katoh et al. and further available in the Gene Expression Omnibus Database as referenced and admitted by Applicant at page 41 of the instant Specification, as Hedgehog is a well-known signaling pathway for cellular differentiation and has roles in a myriad of known signaling pathways that lead to disease, such as also described in Lee et al. and Katoh.   One would have been motivated to include said pathways in the probabilistic modeling framework of Friedman because Friedman generally teaches inference of cellular signaling networks using Bayesian probabilistic graph models, including as example, using transcription factor elements.  Thus, one would have had a reasonable expectation of success in using any number of known signaling pathway elements, including those disclosed by Lee et al. and Katoh and available in the GEO Database, for modeling by the techniques as disclosed by Friedman.   One would Lee et al. and Katoh.  Further, Friedman teaches that probabilistic modeling provides a concise language for providing probability distributions over various observations and further provides flexibility in modeling environments (p. 800). 
	With regard to claim 2, Friedman teaches nodes of a probabilistic model wherein conditional probabilities relate nodes in a model using a Bayesian network approach [Friedman, p. 801, Figure 1).
	With regard to the instant claims reciting computer implementations, including claims 17-19, Friedman teaches that the recited models operate in the field of machine-leaning and thus obviously use a computer for performance of said operations (p. 800, col. 1).  As such, the claims operating in a computer environment do not make a contribution over the prior art.
With respect to claim 22, the claims are directed to an series of activities including, at least prescribing a drug.  Specifically, Lee et al. teach Hedgehog involvement in medulloblastomas (abstract).  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have made recommendations for prescribing drugs that would interfere with said pathway to correct for abnormalities, given the known involvement of said pathway in diseases, such as, cancer (medulloblastoma in the instant reference).
With respect to new claim 31, due to the issues of lack of clarity, it would appear as if the prior art to Friedman et al. specifically teach the limitations as claimed (see above with respect to claim 1 teachings that include the same limitations as claimed herien.  As such, the claim is obvious over the prior art.  
 
2.  Claims 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman (Science (2004) Vol. 303, pages 799-805) in view of Lee et al. (PNAS (2010) Vol. 107:9736-9741) and further evidenced by Katoh et al. (Current Molecular Medicine (2009) Vol. 9, Issue 7: 873-886) and in further view of Chen et al. (Drug Discovery Today (2012) Vol. 17:194-202).
The instant rejection is newly cited.
With regard to Friedman as it pertains to claim 1:
Claim 1 is directed to a method for determining cellular signaling pathway activity in a subject comprising:
measuring expression levels of at least three mRNA direct target genes of cellular signaling pathway(s) in a sample isolated from the subject [Friedman teach gene expression data (p. 799, abstract; p. 799, col. 3-disclosing the example of relating transcription factor binding sites in the promoter regions of genes to their expression profiles; or measuring expression levels of genes in an array-page 801, col. 1 of Friedman)]
determining the activity of the cellular signaling pathway(s) based on the measured expression levels of the at least mRNA direct three target genes, comprising:
-calculating activity of the cellular signaling pathway in the sample by evaluating at least a portion of a probabilistic model of the cellular signaling pathway, the probabilistic model representing the cellular signaling pathways for a set of inputs including at least the expression levels of at least three mRNA direct target genes of the cellular signaling pathways; comprising: [Friedman teaches evaluation of a probabilistic model that represents a cellular signaling pathway in which expression levels of genes are assessed.  Friedman teaches transforming high-throughput gene expression and protein expression levels into a biological systems model for Friedman further teaches, as an example, relating transcription factor binding sites in gene promoter regions to their expression profiles and grouping genes with similar binding sites to assess co-expression (pp. 799-800); Friedman teaches probabilistic models that include Bayesian networks (p. 800, col. 2); Friedman teaches inferring activity in cellular networks (p. 799, abstract; p. 799, col. 3-relating transcription factor binding sites in the promoter regions of genes to their expression profiles]
	determining a level in the sample of at least one TF element, the at least one TF element controlling transcription of the at least three mRNA direct target genes of the cellular signaling pathways, and the determining being based at least in part on conditional probabilities relating the at least one TF element and the expression levels of the at least three target genes of the cellular signaling pathways; [Friedman teaches probabilistic graphical models for model-based analysis of cellular networks to assess probability distributions and the advantages of using said models (p. 800, cols. 1-3); Friedman teaches gene expression level modeling and the basis of Bayesian networks that include conditional probability assignments (p. 800, cols. 2-3)].
	determining the activity of the cellular signaling pathways based on the determined level in the sample of the at least one TF element; and [Friedman teaches the identification of transcription factor regulation mechanisms, such as identification of binding sites in promoter regions that can explain gene coexpression (p. 801, col. 3) and further teaches the parameters of a conditional probability that characterizes the specific motif recognized by the TF which allows for characterization of said TF and how it influences gene expression (802, col. 3)]; and 
	measuring nodes representing corresponding probe set nodes of the corresponding at least three mRNA direct target genes,
Lee et al., below]
wherein measuring the expression levels of the at least three mRNA direct target genes of the cellular signaling pathway comprises:
	measuring the expression levels of the at least three mRNA direct target genes of the Wnt pathway…and/or (non-elected species)
	measuring the expression levels of the at least three mRNA direct target genes of the ER pathway…and/or (non-elected species)
	measuring the expression levels of at the at least three mRNA direct target genes of the Hedgehog pathway selected from target genes of the Hedgehog pathway consisting of: [taught by Lee et al., below; this also pertains to claim 10, as well] GLI1…FST…RAB34…CTSL and/or (“Hedgehog” is the elected species)
	measuring the expression levels of the at least three mRNA direct target genes of the AR pathway...(non-elected species).
	Friedman does not specifically teach the Hedgehog pathway, including at least three target genes.  However, the Hedgehog (HH) pathway is a well-known regulatory signaling pathway in development, as taught, for example, by Lee et al. who discloses certain of the HH pathway genes, such as the target genes including GLI1; PTCH1, PTCH2; MYCN (p. 9736); Rab34 (p. 9739, col. 1); and TOM1 (p. 9738, col. 1 reference to Table S5B, which includes TOM1 at row 590-with regard to claim 10), for example.  Furthermore, speaking to the use of well-known Hedgehog signaling pathway genes in the instant invention, the instant Specification indicates that the genes used were curated from the literature and that a Bayesian network model of the Hedgehog pathway was trained using samples, for example, available in the dataset GSE7553 (p. 41, lines 1-22; reference made to the Gene Expression Omnibus database). Thus, said genes are known Hedgehog participants, as are also shown by art to Lee et al. who describes genome-wide expression profiling to understand the effects of Hedgehog signaling in tumorigenesis and cerebellum development.  Lee et al. teach target gene identification and differences between normal and diseased states (p. 9736, col. 2).  As also noted, the Gene Expression Omnibus database includes a dataset whereby said Hedgehog genes were known, including at least three as instantly claimed.  Other example Hedgehog target genes are further disclosed in the art of Katoh et al., including CCND2, FOXL1, CFLAR, and FOXM1 (abstract).   
As such, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have included the target genes of the Hedgehog pathway as disclosed by Lee et al., Katoh et al. and further available in the Gene Expression Omnibus Database as referenced and admitted by Applicant at page 41 of the instant Specification, as Hedgehog is a well-known signaling pathway for cellular differentiation and has roles in a myriad of known signaling pathways that lead to disease, such as also described in Lee et al. and Katoh.   One would have been motivated to include said pathways in the probabilistic modeling framework of Friedman because Friedman generally teaches inference of cellular signaling networks using Bayesian probabilistic graph models, including as example, using transcription factor elements.  Thus, one would have had a reasonable expectation of success in using any number of known signaling pathway elements, including those disclosed by Lee et al. and Katoh and available in the GEO Database, for modeling by the techniques as disclosed by Friedman.   One would have been further motivated to uncover said activity because Hedgehog (HH) is known to play a role in disease, as shown by Lee et al. and Katoh.  Further, Friedman teaches that probabilistic 
With regard to claim 21, neither Friedman, Lee nor Katoh specifically teach elements of determining whether the cellular signaling pathways are operating abnormally in the tissue based on the inferred activity of the cellular signaling pathways in the tissue.  However,  Friedman teaches models whereby regulation of pathways is assessed and wherein said regulation is learned from expression profiles and detected changes in expression levels of regulators and their targets (p. 803, col. 3-p. 804)].  Friedman further teaches Bayesian networks that use perturbations to infer the direction of regulation of genes and the assessment of a system over time (p. 805, col. 1).  It is noted that the claims do not define what abnormal operation is and the term is one that is relative, thus the teachings fairly encompass abnormal regulation, i.e. assessment of perturbation and effect. In addition, it is Lee et al. who teach the role of signaling pathways (Hedgehog) and the impact of said pathways on tumorigenesis.  Specifically, Lee et al. teach Hedgehog involvement in medulloblastomas (abstract).  Finally, the prior art to Chen et al. discloses that targeting cellular signaling pathways to treat cancer is important, wherein deregulation at various checkpoints has a role in treatment (abstract; entire article).   Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have made recommendations for prescribing drugs that would interfere with pathways involved in cancer, such as shown by Chen with respect to the ATR/Chk1 signaling paths to correct for abnormalities, given the known involvement of said pathways, such as HH in diseases, such as, cancer (medulloblastoma in the instant reference).   


Response to Argument
	1.  Applicant states that the prior art does not teach the aspects as newly claimed.  However, this is not persuasive, as is outlined above with respect to Friedman who describe Bayesian network modeling for any type of gene expression analysis.  Applicant is invented to see answer to arguments as presented in the Examiner’s answer dated 30 March 2020 with showings pertaining to the probabilistic modeling techniques as described in Friedman and the use of gene expression data.  As described above, “nodes” are elements in probabilistic modeling systems.  

Conclusion
	No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the 








/Lori A. Clow/Primary Examiner, Art Unit 1631